Motion, insofar as it is made by Nathaniel Abdullah purportedly on behalf of Garry Williams, dismissed upon the ground that Abdullah is not Williams’ authorized legal representative; motion by Abdullah, on behalf of himself, insofar as it seeks leave to appeal from that part of the Appellate Division order that denied Abdullah’s application for a writ of error coram nobis, dismissed upon the ground that no appeal lies to the Court of Appeals from that portion of the order (CPLR 5601, 5602; CPL 450.90; People v Tramell, 77 NY2d 893); motion by Abdullah, on behalf of himself, insofar as it seeks leave to appeal from that part of the Appellate Division order that denied Abdullah’s habeas corpus application, denied. Motion by Abdullah, on behalf of himself, for reconsideration by the full Court of Appeals of the order of an individual Judge of this Court dismissing Abdullah’s criminal leave application [see, 83 NY2d 1001], dismissed upon the ground that the Court does not have jurisdiction to entertain it (see, 22 NYCRR 500.10 [b]). Motion by Abdullah, on behalf of himself, for poor person relief dismissed as academic.